DETAILED ACTION
This action is responsive to communication filed on 03/17/2021. The current pending claims are 1 – 20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/17/2021.  These drawings are accepted.
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a copy of the examiner’s statement of reasons for allowance from the Office Action dated 12/17/2020: regarding claims 1, 14 and 20, the combination as claimed including a urine bottle and a composting bin disposed adjacent the toilet bowl and having an agitator, the agitator having an agitator handle configured to actuate the agitator, the agitator handle disposed on a ratchet assembly, the ratchet assembly including a hub, a clutch bearing disposed in the hub, and a pair of bushings disposed in the hub, the ratchet assembly permitting for bidirectional movement of the agitator handle and a unidirectional movement of the agitator was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing the most relevant prior art of record, attention is turned to US Patent 2,983,090 issued to Harm which shows a ratchet and pawl configuration for a crank in a dry closet, and US Patent 4,240,164 issued to Lind shows a composting toilet with an agitator and agitator handle assembly, with the handle assembly being configured for bidirectional 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754